Title: To James Madison from Sylvanus Bourne, 14 January 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


14 January 1803, Baltimore. Forwards some intermediate numbers of the Leiden Gazette just received. “If about the time of my return to Holland in the Spring any circumstances arising out of our foreign relations should render neccessary a temporary special Agency or commission from our Govt to any part of Europe, I should be glad of the employ as it would be an aid towards my expenses while it may operate to save those of the publick.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p. Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

